Citation Nr: 1627091	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  15-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher rating for service-connected depressive disorder, currently evaluated as 30 percent prior to September 20, 2013 and 50 percent thereafter. 

2.  Entitlement to a higher rating for service-connected right ankle strain, currently evaluated as noncompensable prior to September 20, 2013 and 10 percent thereafter.  

3.  Entitlement to a higher rating for service-connected right knee disability, currently evaluated as 30 percent. 

4.  Entitlement to a higher rating for service-connected left knee disability, currently evaluated as 10 percent prior to May 28, 2015 and 30 percent disabling on and after July 1, 2016.  

5.  Entitlement to a higher rating for service-connected left hip disability, currently evaluated as 10 percent. 

6.  Entitlement to service connection for coronary artery disease.

7.  Entitlement to service connection for sleep apnea.    

8.  Entitlement to service connection for a right leg disability. 

9.  Entitlement to service connection for a left leg disability.  

10.  Entitlement to service connection for a headache disability. 

11.  Entitlement to service connection for a left shoulder disability. 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

13.  Entitlement to a higher initial rating for service-connected lumber spine disability, currently rated as 10 percent prior to September 13, 2013 and 20 percent thereafter.  

14.  Entitlement to a higher initial rating for service-connected cervical spine disability, currently rated as 10 percent prior to September 13, 2013 and 20 percent thereafter.  

15.  Entitlement to an earlier effective date for the grant of service connection for lumbar spine disability. 

16.  Entitlement to an earlier effective date for the grant of service connection for cervical spine disability.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served in the Missouri Air National Guard from March 1977 to March 1983, with active duty for training status (ACDUTRA) from March 1977 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2016, the Veteran clarified that he did not want a hearing.  The Veteran also withdrew his request for records in June 2016.  Accordingly, the Board can proceed with the adjudication of the claims.  

In regards to the service connection claim for left shoulder disability, new and material evidence was received within one year of a February 2013 rating decision which originally denied the service connection claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the claim has remained pending since that time and the Board can proceed with adjudicating the claim on a de novo basis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for depressive disorder, right ankle, right knee, left knee, left hip, cervical spine, and lumbar spine and service connection for coronary artery disease, sleep apnea, right leg disability, left leg disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's left shoulder disability, diagnosed as rotator cuff tear, is caused by his service-connected bilateral knee disabilities.  

2.  Prior to  September 20, 2013, the Veteran's right ankle disability has been productive of painful motion.  

3.  The Veteran is unable to obtain and maintain substantially gainful employment as a result of the aggregate impact of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability, diagnosed as rotator cuff tear, is caused by his service-connected disabilities, to include his bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2015).

2.  Prior to September 20, 2013, the criteria for a disability rating of at least 10 percent for right ankle disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2015).  

3.  The criteria for TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder Disability

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran contends that his left shoulder disability is related to his service-connected disabilities, including his service-connected bilateral knee disabilities.  Specifically, he contends that either the prolonged use of a cane due to his service-connected disabilities caused his shoulder injury, or that he injured his shoulder as a result of a fall caused by his service-connected knee disabilities.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran is competent to describe an injury of the shoulder that occurred when he fell down due to pain in his knees.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Here, the medical evidence reveals that the Veteran is diagnosed with a rotator cuff injury of the left shoulder.  The Veteran's claims file also includes April 2015, July 2015, August 2015, and September 2015 medical records which note that the Veteran's shoulder disability is related to a fall caused by his service-connected knee disabilities.  

A January 2013 VA examiner opined that it would be speculative to discuss a relationship between the left shoulder and the right knee and asserted that the Veteran's left shoulder condition could be related to the aging process.  However, the examiner did not specifically consider the Veteran's contention that his service-connected knee disabilities caused him to fall and that he injured his shoulder as a result of the fall. Moreover, the examiner did not consider the Veteran's other service-connected orthopedic disabilities, such as his right ankle and left hip.  Therefore, the examination report is not probative.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez, 22 Vet. App. at 295.  
 
What remains in this case, without the VA examiner's opinion, are the Veteran's competent statements that he injured his left shoulder when he fell as a result of his service-connected knees and the medical records which include notations that the Veteran fell on to his shoulder as a result of his knee disabilities.  

Accordingly, the evidence weighs in favor of the Veteran's claim or, at a minimum, is at least in equipoise as to whether the Veteran's current left shoulder disability is related to his service-connected knee disabilities.  Thus, service connection for left shoulder disability, currently diagnosed as rotator cuff tear, is warranted.  

Right Ankle Disability 

The Veteran is currently assigned a noncompensable rating for right ankle disability prior to September 20, 2013 and a 10 percent rating thereafter.  He contends that his right ankle disability is worse than contemplated by his currently assigned disability evaluation.  

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

During the January 2013 VA examination, the Veteran reported a history of right ankle pain.  At the time of the examination, the Veteran wore a right ankle support brace.  The examiner reviewed the claims file and cited to VA treatment records which noted degenerative changes and instability of the right ankle.  

In light of the January 2013 VA examination report and the holding in Burton, a rating of at least 10 percent prior to September 20, 2013 for the right ankle disability is warranted.  38 C.F.R. § 4.59, 4.71a.  

While this represents a partial grant of the benefits sought on appeal, further disposition of the claim would be premature at this point given the indication of outstanding treatment records, as outlined in the remand section below.    

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

Here, the Veteran is currently in receipt of a 50 percent rating for depressive disorder, a 30 percent rating for right knee disability, a 20 percent rating for lumbar spine disability, a 20 percent rating for cervical spine disability, a 10 percent rating for left hip disability, and a 10 percent rating for right ankle disability.  The Veteran is also service-connected for a left knee disability and assigned a 30 percent rating effective July 1, 2016.  Therefore, the Veteran meets the schedular requirement under 38 C.F.R. § 4.16(a).  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

It is the Veteran's contention that he is currently unemployed as a result of the aggregate impact of his numerous service-connected disabilities.  

In this regard, a January 2013 VA examiner opined that his disabilities of the bilateral lower extremities make the Veteran unsuitable for employment, including sedentary employment.  A February 2016 examiner opined that the Veteran is unable to engage in employment requiring repetitive bending, lifting or standing, as well as employment that requires frequent changing of head position.        
A January 2014 letter from the Veteran's treating medical professional indicated that the Veteran's disabilities make him unable to secure gainful occupation.  His July 2015 treating doctor noted that his musculoskeletal conditions cause him to have "debilitating" pain.  A December 2015 opinion noted that the Veteran's mental and physical disabilities prevent him from working.  It was also noted that the Veteran's restriction in mobility would impact his employability.  

A February 2014 VA examination report noted that the Veteran had no job related difficulties secondary to his mental health disorder.  Another February 2014 examination report noted that the Veteran's ankle condition, hip condition, and knee conditions did not individually impact his ability to work.  However, the examiners did not adequately consider the aggregate impact of his service-connected disabilities.   

Given the Veteran's restriction in mobility and limitations in lifting, bending, and turning, as well as his disturbances in mood and motivation and impairment of memory, the Veteran is unable to obtain and maintain substantially gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question).  In light of the evidence of record, the Board finds that the Veteran's service-connected disabilities, in the aggregate, prevent him from obtaining and maintaining substantially gainful employment.  Thus, the evidence shows that he is entitled to an award of TDIU based on the aggregate impact of his service-connected disabilities.  





ORDER

Service connection for left shoulder disability, diagnosed as rotator cuff tear, is granted.  

A disability rating of at least 10 percent for right ankle disability is granted for the period prior to September 20, 2013, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to an award of TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

In June 2015, the RO assigned disability ratings for the Veteran's cervical spine and lumbar spine.  The Veteran disagreed with the assigned ratings and effective dates in August 2015.  To date, a statement of the case addressing the assigned disability ratings and effective dates for cervical spine and lumbar spine has not been issued.  As such, a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).     
     
Furthermore, the Veteran has indicated on several occasions that he is in receipt of ongoing and regular treatment, both at private and VA facilities.  VA treatment records have not been associated with the claims file since May 2015.  As the Veteran has consistently noted that he is in receipt of ongoing treatment, such records of VA treatment are in the Board's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961 (Fed. Cir. Mar. 8, 2016) (holding that 38 C.F.R. § 3.159(c)(3)  expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Moreover, pertinent private treatment records remain outstanding, to include records from Mercy and Community Psychological Services.  As such, a remand is required as records remain outstanding.  

In regards to the Veteran's claims for higher ratings, he was last afforded a VA examination in February 2014.  Given the above noted outstanding records, the Board finds that the Veteran should be afforded VA examinations for his service-connected orthopedic and service-connected psychiatric disabilities.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Moreover, the Veteran appears to have indicated that his remaining service connection claims are secondary to his service-connected disabilities.  He appears to indicate that his service connection claim for a heart condition is related to his service-connected psychiatric disorder.  In light of the potentially relevant outstanding records, the Board finds that upon remand, the AOJ should provide the Veteran a VA examination to determine the nature, onset, and etiology of the disabilities associated with his service connection claims.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case regarding the issues of entitlement to a higher rating for service-connected lumbar spine and service-connected cervical spine, as well as entitlement to an earlier effective date for the grant of service connection for lumbar spine disability and cervical spine disability.  The Veteran should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

2.  Associate with the claims file VA treatment records dated since May 2015. 

3.  Request that the Veteran identify any private treatment records that have not been associated with the claims file.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include any records from Mercy, Community Psychological Services, and Drs. Kenney and Cole.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature and etiology of his service connection claims, and the extent and severity of his higher rating claims.  

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

6.  Schedule the Veteran for a VA examination to evaluate the nature, extent, frequency, and severity of his right ankle, left hip, and bilateral knee disabilities.  

The claims file must be made available to and reviewed by the examiner.  All findings should be set forth in the examination report with a fully articulated medical rationale.  

The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

7.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his claimed disabilities for service connection.  

After examining the Veteran and reviewing the claims file, the examiner should diagnose any heart disorder, sleep disorder, right and/or left leg disorder, and headache disorder, found to be present.  

For any diagnosis rendered, the examiner should opine as to whether it is at least as likely as not that said disability had its onset in service or is otherwise related to service. 

Then, the examiner should opine as to whether or not it is at least as likely as not that said disability is caused by or aggravated by the Veteran's service-connected disabilities, either alone or in the aggregate.  The Veteran is currently service-connected for depressive disorder, bilateral knee disabilities, left shoulder disability, lumbar spine disability, cervical spine disability, left hip disability, and right ankle disability.    

8.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


